Citation Nr: 0702789	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  99-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 2, 1997, 
for the grant of a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 through June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1987 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is claiming entitlement to an earlier effective 
date for his total rating for compensation purposes based 
upon individual unemployability (TDIU).  In April 2006, this 
matter was remanded so that the RO could prepare a statement 
as to the veteran's service-connected disabilities, 
employment history, education and vocational attainment, and 
all other factors having a bearing on his employability.  The 
RO was then to submit the issue of whether the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities prior 
to April 2, 1997, to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The issue of an 
effective date was then to be readjudicated.

In October 2006, the Appeals Management Center submitted the 
statement to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  There appears to have 
been no action since that October 2006 statement.  There is 
no decision as to an extra-schedular rating in the claims 
folder, nor is there readjudication by the RO.  As such, the 
Board's April 2006 Remand was not fully complied with.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a decision from the Director, 
Compensation and Pension, on the issue of 
extra-schedular consideration as to 
whether the veteran was unable to secure 
and follow a substantially gainful 
occupation by reason of service-connected 
disabilities prior to April 2, 1997.

2.  After the development requested above 
has been completed to the extent possible, 
reconsider the effective date question on 
appeal, and, if that decision remains 
adverse to the veteran, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representatives and 
give them the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


